MARTIN (Robert M.), Judge.
The State contends that the trial court erred when it dismissed this action on the grounds that the municipal police officer had no authority to execute a search warrant outside the city limits but within one mile thereof. We agree with the State and reverse the trial court’s dismissal.
N.C. Gen. Stat. § 15A-247 states that “a search warrant may be executed by any law enforcement officer acting within his territorial jurisdiction, whose investigative authority encompasses the crime or crimes involved.” N.C. Gen. Stat. § 15A-402 and N.C. Gen. Stat. § 160A-286 must be analyzed to determine what area the territorial jurisdiction of a municipal law enforcement officer actually encompasses. N.C. Gen. Stat. § 15A-402 defines the territorial jurisdiction of officers to make arrests. It provides that
(b) Territorial Jurisdiction of County and City Officers. —Law enforcement officers of cities and counties may arrest persons within their particular cities or counties and on any property and rights-of-way owned by the city or county outside its limits.
*205(c) City Officers, Outside Territory. — Law enforcement officers of cities may arrest persons at any point which is one mile or less from the nearest point in the boundary of such city.
N.C. Gen. Stat. § 160A-286 extends the extraterritorial power of city police officers beyond the mere power to arrest found in § 15A-402(c), providing that
In addition to their authority within the corporate limits, city policemen shall have all the powers invested in law-enforcement officers by statute or common law within one mile of the corporate limits of the city, and on all property owned by or leased to the city wherever located. . . .
We understand the language of § 160A-286 to extend the power to execute a search to cover the territory within one mile outside of the corporate city limits, since city police officers already have the power to execute search warrants within the corporate limits. Because the police officer was acting within his “territorial jurisdiction” as extended by § 160A-286, the defendant had no right to resist, delay, or obstruct the search being conducted pursuant to a warrant.
For the foregoing reasons we find that the trial court’s order dismissing the State’s complaint must be
Reversed.
Judges Arnold and Whichard concur.